United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2785
                                   ___________

Joyce R. Jordan,                      *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      * [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                         Submitted: March 4, 1999
                             Filed: April 5, 1999
                                 ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       Joyce R. Jordan appeals the district court’s1 grant of summary judgment
affirming the Social Security Commissioner’s decision to deny her application for
supplemental security income. Having reviewed the record and the parties’ briefs, we
conclude that no error of law or fact appears and that an opinion would lack
precedential value. We affirm the district court’s judgment. See 8th Cir. R. 47B.



      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-